Title: To James Madison from John M. Forbes, 21 July 1801
From: Forbes, John M.
To: Madison, James


Dear Sir,
Baltimore 21st. July 1801.
A Variety of Circumstances respecting Mr. Yznardi the Son, of public notoriety here, it is Supposed must necessarily operate a Vacancy in the Consulate at Cadiz. I leave the detail of those Circumstances to those who are less interested than myself and have only to request you will give to my application for that appointment all the advantage which may belong to priority. You have had the goodness to acknowledge yourself Satisfied with the testimonials of Qualification which I presented you. Should the President wish for any further information of me—John T. Mason & John Mason Esquires of Georgetown have a knowledge of my Situation & Character for Several years that I have passed in Europe—from the representation of Mr. Fenwick and Several others of our fellow Citizens who knew me well at Bordeaux—to these gentlemen or any others from New York or Boston I Confidently refer. I am, with respectful Attachment, Sir, Your obedt. Servant
John. M. Forbes
 

   
   RC (ViU: McGregor Library).



   
   John Mason (1766–1849), son of George Mason of Gunston Hall, in 1788 entered a partnership with the Fenwick brothers of Maryland and managed the firm’s tobacco trade in Bordeaux during the upheavals of the French Revolution. In the spring of 1792 he returned to the U.S., settled in Georgetown, and moved the firm away from tobacco exports into diversified trade and banking. He was rumored to be a candidate for secretary of the navy in May 1801 (Copeland and MacMaster, The Five George Masons, pp. 246–58; Ezekiel Forman to Tench Coxe, 7 May 1801 [PHi: Coxe Papers]).


